I should like at the outset to express my satisfaction at 
seeing Mr. Sam Kutesa, Minister for Foreign Affairs 
of Uganda, an African neighbour, brother and friend, 
presiding over this important session of the General 
Assembly and to assure him of our full cooperation. 
I should also like to hail his predecessor the outgoing 
President of the General Assembly, Mr. John Ashe, and 
to pay homage to Secretary-General Ban Ki-moon for 
his work in driving forward the role and missions of the 
United Nations.

The theme of the general debate focuses on the 
future and the prospects for future generations. This 
reminds us, on the eve of the global summit on the 
post-2015 development agenda and of the seventieth 
anniversary of the United Nations, of the urgency of 
making a renewed commitment to multilateralism 
founded on international law.

Given the persistence and varied manifestations of 
the current crisis, we must have a comprehensive vision 
in order to make the United Nations a builder of lasting 
solutions to modern global problems. We are banking 
on the hope that the new sustainable development goals 
(SDGs) will contribute to bringing about a world that 
makes it possible for us effectively to protect human 
rights, guarantee the inclusive participation of all, and 
ensure that everyone — particularly those living in 
the forlorn regions in which 40 per cent of the poorest 
people live — shares in prosperity.

That was the formulation expressed by the 
Non-Aligned Movement (NAM) at the seventeenth 
Ministerial Conference hosted by Algeria in May, in 
reaffirming the relevance and importance of the right to 
development and the pressing need to eradicate poverty, 
which has been identified as a global challenge and a 
central objective of the post-2015 development agenda. 
Algeria is pursuing its efforts to reach a comprehensive 
and ambitious agreement on the SDGs and on climate, 
to include, in the case of the latter, desertification and 
access to genetic resources. Furthermore, we must see 
the implementation of commitments, whether they are 
commitments made as official development assistance 
or within the Monterrey Consensus, in the Doha 
Declaration or at the United Nations Conference on 
Sustainable Development.

At the United Nations, Algeria coordinates the 
NAM working group on the revitalization of the 
General Assembly. In that role, Algeria will continue its 
efforts to ensure that the NAM working group, which 
is the most representative in the international system, 
assumes its full role. At the same time, Algeria will 
continue to work with its partners in the African Union 
Committee of Ten towards Security Council reform, 
aimed at putting an end to the historical injustices 
vis-à-vis the African continent, which wants, more 
than anything, representation and legitimacy in the 
Security Council. In that context, the strengthening of 
cooperation and the multiform partnerships between 
the African Union and the United Nations should be 
encouraged, in particular in the context of the many 
conflicts and crises that continue to afflict Africa and to 
slow down the conclusion of its decolonization process.

From that perspective, the global review that 
Mr. Ban Ki-moon is called upon to present in April 
2015 on the question of Western Sahara, which pits the 
Kingdom of Morocco against the Frente Popular para 
la Liberación de Saguía el-Hamra y de Río de Oro, 
must honour the United Nations doctrine in the matter 
of decolonization, as well as stress the importance of 
the relevant Security Council and General Assembly 
resolutions. Algeria supports the inalienable right of 
the people of Western Sahara to self-determination, as 
has been well established, and in that regard Algeria 
encourages the Secretary-General and his Personal 
Envoy, Ambassador Christopher Ross, to intensify 
their efforts to ensure the success of that effort to move 
towards peace.

Algeria is a stakeholder in the common destiny of 
the peoples of the Maghreb. Algeria’s own development 
has been conceived and guided by the desire to 
achieve the integration of the vast geopolitical space 


of which it is at the very centre. The policy platform 
on which President Bouteflika was re-elected and 
the five-year plan of action of his Administration 
hinge on a deepening of participative democracy, the 
modernization of the judiciary, equal opportunities for 
men and women, and good governance. The economic 
effort has allocated significant public investment 
in the sectors of agriculture, industry, energy, the 
environment and tourism, and into the diversification 
and modernization of the economy, all based on 
objectives tied to competitiveness and a substantial 
relaunching of growth. At the same time, Algeria 
is working to promote development with mutually 
beneficial strategic partners, based on respect for 
sovereignty and a balance of interests, in order to bring 
about opportunities for cooperation and the means of 
tackling the challenges and threats of a transnational 
nature. That cooperation excludes unilateral measures 
such as the embargo imposed on Cuba.

The worrisome spread of the Ebola virus has been 
declared by the World Health Organization (WHO) 
to be a global health emergency, and that reminds us 
tragically of the structural precariousness of human 
security systems, as well as of the responsibility of 
the international community in the treatment of health 
problems that affect the poor, who have no means or 
role in decision-making. Algeria adds its voice to that 
of the Secretary-General in urging the United Nations 
agencies and other donors, as well as non-governmental 
organizations, quickly to provide the international 
assistance needed by the African countries that have 
been hit by that scourge.

That existential threat is yet another that Africa 
must collectively take on in order to ensure its rebirth, 
and brings with it challenges in the area of peace and 
security. At the behest of the stakeholders in Mali, 
Algeria is undertaking large-scale mediation between 
the Malian Government and the movements in the north 
of that country, working with a team that is representative 
of Africa and the international community as a whole. 
The adoption of a road map for negotiations in the 
Algiers process and the declaration of a cessation of 
hostilities have marked the effort towards the launching 
of substantial negotiations since 1 September, with the 
aim of achieving a comprehensive and definitive peace 
accord. The launching of those negotiations has been a 
source of satisfaction and coincides with the freeing of 
two Algerian diplomats who had been held hostage for 
nearly three years by a terrorist organization. I should 
like to avail myself of this opportunity to pay homage 
to the memory of our Consul in Gao and his assistant, 
Tahar Touati, who lost their lives during their period of 
captivity.

The situation in Libya, a sister nation, has continued 
to deteriorate over the past three years. The twofold 
Algerian initiative to implement a common plan of 
action for all of the countries neighbouring Libya and 
for launching an inclusive dialogue towards national 
reconciliation, which would also seek to strengthen 
State institutions, has made a valuable contribution 
towards a collective, healthy step towards peace for the 
Libyan people, which we very much wish for them.

The difficult state of affairs in our region requires 
a stepping up of efforts in the fight against terrorist 
groups in the Sahel and their established links to drug 
trafficking networks and transnational organized 
crime. In the global forum of the fight against terrorism, 
Algeria will continue to cooperate, including in its 
work as co-Chair of the Working Group on the Sahel, 
and will focus on securing borders and on preventing 
ransom-seeking abductions by terrorist organizations, 
bearing in mind the recommendations from the Algiers 
workshop in September 2013 and the relevant resolutions 
of the General Assembly and Security Council.

In that spirit, Algeria notes with interest the results 
of the high-level Security Council meeting on terrorism 
and foreign combatants, convened on the initiative of 
President Obama (S/PV.7272). We also take note of 
the international mobilization against transborder 
terrorism on a large scale, which is relevant to Iraq and 
Syria. The execution of French citizen Hervé Gourdel 
in Algeria underscores the need to strengthen the fight 
against terrorism in all its forms.

The earth-shattering developments that affect the 
lives of people in the Middle East add new questions 
with regard to the uninterrupted role played by the 
international community vis-à-vis the tragedy inflicted 
upon the brotherly Palestinian people. The history of 
humankind shows that armed conflicts give rise to 
other conflicts and that only by working towards justice 
within law and morality can we find lasting solutions. 
The Palestinian question and the Syrian crisis must 
be approached along those lines. I should also like to 
avail myself of this opportunity to pay homage to the 
efforts of my compatriot, Mr. Lakhdar Brahimi, and to 
reiterate our support to his successor, Mr. Staffan de 
Mistura.


The ninth Review Conference of the Parties to the 
Treaty on the Non-Proliferation of Weapons should 
focus on the close, complementary nature of the 
objectives of disarmament, non-proliferation of nuclear 
weapons and the promotion of the peaceful uses of the 
atom. Let there be no doubt that much remains to be 
done when it comes to freeing the world of weapons of 
mass destruction.

Algeria, as a member of the Human Rights Council, 
is motivated by a strong sense of responsibility to 
participate actively in the promotion of the universal and 
interdependent nature of human rights. The President 
of the Republic, His Excellency Mr. Bouteflika, and 
the Algerian authorities are working hard to improve 
the living conditions of Algerian citizens in many 
different areas. We have laws that criminalize violence 
against women and children, and we are strengthening 
the protection of the rights of divorced women and 
other legislative efforts that add to our political and 
institutional success in supporting Algerian women. 
We have been addressing such matters in our elected 
bodies and our central Government.

The celebration in 2015 of the seventieth anniversary 
of the United Nations should be an opportunity to 
renew the commitment of all Member States to bring 
new and stronger vigour, efficacy and credibility to 
multilateralism. We have the joint responsibility to 
work to establish a world that is safer and fairer and 
shows more solidarity. This powerful juncture, at 
which we bring together all of our peoples within the 
fold of our founding values, should also be confirmed 
by action. There are apprehensions, uncertainties and 
challenges tied to fear and need, but if we face up to 
them the United Nations will certainly live up to its 
role as the last haven for the hope of humankind in a 
better future.
